     Case 7:14-cv-03989-KMK-LMS Document 132 Filed 06/04/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FELIX APONTE,

                                 Plaintiff,
                                                               No. 14-CV-3989 (KMK)
                          v.
                                                                       ORDER
 ADA PEREZ, et al.,

                                 Defendants.


KENNETH M. KARAS, United States District Judge:

          On April 20, 2020, the Court partially granted and partially denied Defendants’ Motion

for Summary Judgment. (See Op. & Order (Dkt. No. 128).) The Court instructed Plaintiff to

respond within 30 days of the issuance of that Opinion & Order articulating whether and why

Plaintiff is entitled to more than $1 in nominal damages to compensate for any actual injury that

may have occurred during a two-week period of unconstitutional detainment. (See id.) The

Opinion & Order was mailed to Plaintiff’s address on the docket. (See Dkt. (entry for April 23,

2020).)

          Plaintiff failed to provide a timely submission explaining why he was entitled to more

than nominal damages, so the Court entered judgment for nominal damages of $1 on May 27,

2020 and closed this case. (See Order (Dkt. No. 129).) The Clerk of Court entered judgment on

the same day. (See Clerk’s Judgment (Dkt. No. 130).)

          On May 29, 2020, this Court received a belated filing from Plaintiff attempting to

respond to the Court’s earlier Opinion & Order requiring a showing of compensatory damages.

(See Pl.’s Aff’n (Dkt. No. 131).) The Affirmation was postmarked May 21, 2020, over 30 days
      Case 7:14-cv-03989-KMK-LMS Document 132 Filed 06/04/20 Page 2 of 3



after the issuance of the Opinion & Order. (See id. at ECF 5.) Nevertheless, given Plaintiff’s pro

se status, the Court has reviewed the submission.

       Plaintiff’s submission fails to demonstrate that Plaintiff may have been entitled to more

than nominal damages. Other than once again referring to the injustice of being detained

unconstitutionally and generalized “mental” and “emotional” suffering, Plaintiff has failed to

allege that any actual injury occurred during the relevant two-week period of unconstitutional

detainment. As this Court has previously explained, “damages based on the abstract value or

importance of constitutional rights are not a permissible element of compensatory damages in

§ 1983 cases, and nominal damages, and not damages based on some undefinable value of

infringed rights, are the appropriate means of vindicating rights whose deprivation has not

caused actual, provable injury.” Davis v. N.Y. State Div. of Parole, No. 07-CV-5544, 2008 WL

3891524, at *10 n.33 (S.D.N.Y Aug. 20, 2008) (brackets and quotation marks omitted) (citing

Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 308, n.11, 310 (1986)); see also Carey v.

Piphus, 435 U.S. 247, 266 (1978) (“By making the deprivation of [procedural due process] rights

actionable for nominal damages without proof of actual injury, the law recognizes the

importance to organized society that those rights be scrupulously observed; but at the same time,

it remains true to the principle that substantial damages should be awarded only to compensate

actual injury . . . .”); Gibeau v. Nellis, 18 F.3d 107, 111 (2d Cir. 1994) (explaining that “nominal

damages are mandatory” where a “substantive constitutional violation” occurred but there was

no proof of “any actual injury” (citations omitted)).

       Plaintiff also appears to seek damages under his false imprisonment claim. (See Pl.’s

Aff’n ¶ 4.) However, that claim was dismissed as a matter of law in the Court’s Opinion &




                                                 2
     Case 7:14-cv-03989-KMK-LMS Document 132 Filed 06/04/20 Page 3 of 3



Order because Plaintiff’s detainment was a privileged confinement. (See Op. & Order 23–24.)

Plaintiff may not recover any damages under that claim.

       Accordingly, even after considering Plaintiff’s belated Affirmation, the Court concludes

that the judgment entered for nominal damages was appropriate. This case remains closed, and

the judgment will not be disturbed.

       The Clerk of Court is requested to mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:         June 4, 2020
               White Plains, New York               ________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE




                                                3
